DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Korean Applications No. 10-2018-0093427, 10-2018-0114484, 10-2018-0137664, 10-2019-0017253 , and 10-2019-0051394, filed on August 9, 2018, September 21, 2018, November 9, 2018, 2018, February 14, 2019, and May 2, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad et al, U.S. Patent Application Publication No. 20180270756 A1 (hereinafter Bhattad).

Regarding Claim 1, Bhattad discloses a method for detecting a Wake Up Signal (WUS) signal by a user equipment in a wireless communication system (e.g., FIG. 9; ¶ [0009] [0108] [0114], UE identifies wakeup signal resource sent by BS  (BS 110 to UE 120, as in FIGS. 1, 2), the method comprising: 
receiving WUS configuration information related to a first WUS resource and a second WUS resource from a base station (e.g., FIG. 9; ¶ [0108], UE may receive a single wakeup signal that may correspond to multiple CCSS resources); 
specifying the first WUS resource based on the WUS configuration information (e.g., FIG. 9; ¶ [0108], UE may monitor CSSS resource in first CCSS period; ¶ [0114], UE may identify a wakeup signal resource corresponding to a CCSS resource based at least in part on a periodicity or a time offset associated with the wakeup signal resource); and 
detecting the WUS signal from the specified WUS resource (e.g., FIG. 9; ¶ [0105], UE may identify a wakeup signal resource associated with the UE based at least in part on a control channel search space resource associated with the UE), wherein if the WUS signal is a group WUS signal (e.g., FIG. 9; ¶ [0106], Wakeup signal group, subgroup, with one or more wakeup signals, each signal with multiple wakeup resources), the first WUS resource is specified to be continuous with the second WUS resource in a time domain (e.g., FIG. 9; ¶ [0114], different wakeup signal resources (as identified by a UE) may be separated in time according to a periodicity. In some aspects, the time offset and/or the periodicity may be signaled to the UE by a base station).

Regarding Claim 4, Bhattad discloses all the limitations of the method of claim 1.
Bhattad discloses wherein the first WUS resource is specified to have an ending point of a time resource unit related to a starting point of a time resource unit of the second WUS resource (e.g., ¶ [0108], different wakeup signal resources may be separated in time according to a periodicity. In some aspects, the time offset and/or the periodicity may be signaled to the UE by a base station).

Regarding Claim 5, Bhattad discloses all the limitations of the method of claim 1.
Bhattad discloses wherein the second WUS resource is a WUS resource for reception of the WUS signal common for user equipments or another group WUS resource for detecting the group WUS signal (e.g., ¶ [0108], wakeup signal corresponding to multiple CCSS resources (interpreted to fairly suggest a subsequent resource (or second resource) after the first resource may be part of the same (i.e., shared) control channel search space (CCSS)).

Regarding Claim 12, Bhattad discloses a method of transmitting a Wake Up Signal (WUS) by a base station in a wireless communication system (e.g., FIG. 9; ¶ [0009] [0108] [0114], UE identifies wakeup signal resource sent by BS  (BS 110 to UE 120, as in FIGS. 1, 2), the method comprising: 
configuring WUS configuration information specifying each of a plurality of WUS resources having the WUS signal monitored therein (e.g., FIG. 9; ¶ [0106], configured WUS information); 
transmitting the configured WUS configuration information (e.g., FIG. 9; ¶ [0108], UE may receive a single wakeup signal (from BS) that may correspond to multiple CCSS resources); and 
transmitting the WUS signal related to each of a plurality of the WUS resources based on the WUS configuration information (e.g., FIG. 9; ¶ [0105], UE may receive wake up signal from BS and identify a wakeup signal resource associated with the UE based at least in part on a control channel search space resource associated with the UE), wherein if the WUS signal comprises a group WUS signal (e.g., FIG. 9; ¶ [0106], Wakeup signal group, subgroup, with one or more wakeup signals, each signal with multiple wakeup resources), the WUS configuration information includes configuration information of performing Time Division Multiplexing (TDM) (e.g., ¶ [0105], A wakeup signal resource may be defined in a time domain (e.g., using time division multiplexing) on a plurality of the WUS resources to be continuous with each other in a time domain (e.g., FIG. 9; ¶ [0114], different wakeup signal resources (as identified by a UE) may be separated in time according to a periodicity. In some aspects, the time offset and/or the periodicity may be signaled to the UE by a base station).

Regarding Claim 13, Bhattad discloses an apparatus (e.g., FIG. 2, UE 120) for monitoring a Wake Up Signal (WUS) signal in a wireless communication system (e.g., FIG. 9; ¶ [0009] [0108] [0114], UE identifies wakeup signal resource), the apparatus comprising: a memory storing a program (e.g., FIG. 2, ¶ [0060], memory 282 may store data and program code); and a processor operating based on the program stored in the memory (e.g., FIG. 2, ¶ [0060], controller 280), wherein the processor is configured to perform operations that are functionally similar to the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 13.

Regarding Claim 15, Bhattad discloses an apparatus (e.g., FIG. 2, BS 110) transmitting a Wake Up Signal (WUS) signal in a wireless communication system (e.g., FIG. 9; ¶ [0108], UE may receive a single wakeup signal (from BS) that may correspond to multiple CCSS resources), the apparatus comprising: a memory storing a program (e.g., FIG. 2, ¶ [0060], memory 242 may store data and program code); and a processor operating based on the program stored in the memory (e.g., FIG. 2, ¶ [0060], controller 240), wherein the processor is configured to perform operations that are functionally similar to the method of claim 12. Therefore, the reasoning used in the examination of claim 12 shall be applied to claim 15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad in view of Liu et al, U.S. Patent Application Publication No. 20190320490 A1 (hereinafter Liu).

Regarding Claim 6, Bhattad discloses all the limitations of the method of claim 1.
Bhattad discloses wherein the WUS configuration information includes an offset value for each of the first WUS resource and the second WUS resource (e.g., ¶ [0108], different wakeup signal resources may be separated in time according to a periodicity (i.e., each resource has an associated periodicity (or time offset between them)).
Bhattad discloses receiving a wakeup signal that indicates whether an upcoming CCSS resource (e.g., a PDCCH search space resource) will include information for the UE, such as a page (i.e., paging occasion).
Bhattad does not expressly disclose wherein the offset value is information regarding a time gap between a Paging Occasion (PO) and a WUS resource.
Liu discloses wherein the offset value is information regarding a time gap between a Paging Occasion (PO) and a WUS resource (e.g., ¶ [0077], there can be a gap maintained between the end of the WUS duration and the associated PO).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of receiving WUS and identifying a wakeup signal resource and paging occasion in a search space resource, as disclosed by Bhattad, with the disclosure of determining a gap between the end of the WUS resource and start of paging occasion, as disclosed by Liu. The motivation to combine would have been to satisfy the minimum requirement of the UE processing time between the WUS and the paging occasion (Liu: e.g., ¶ [0075]).

Regarding Claim 7, Bhattad in view of Liu discloses all the limitations of the method of claim 6.
Bhattad discloses wherein the offset value is configured differently for each of the first WUS resource and the second WUS resource to prevent the first WUS resource and the second WUS resource from overlapping each other (Liu: e.g., ¶ [0112], to avoid WUS overlapping, the base station may configure a separate distance of different gaps WUSs corresponding to a UE group).

Regarding Claim 10, Bhattad in view of Liu discloses all the limitations of the method of claim 1.
Bhattad discloses waking up to monitor WUS in a control channel (PDCCH), which may carry paging information (e.g., FIG. 10; ¶ [0103] [0110]), and multiple wakeup signal groups, subgroup, with one or more wakeup signals, each signal with multiple wakeup resources, i.e., first and second WUS resources received (e.g., FIG. 9, ¶ [0106]), but does not expressly disclose wherein the WUS configuration information includes information on a maximum duration for the second WUS resource and information on a scaling factor and wherein a maximum duration for the first WUS resource is determined as a multiplication of the maximum duration for the second WUS resource and the scaling vector.
Liu discloses wherein the WUS configuration information includes information on a maximum duration for the second WUS resource and information on a scaling factor (e.g., ¶ [0075], max WUS duration is dependent on the cell coverage, e.g., scaled by the maximum repetition number of NPDCCH/MPDCCH) and wherein a maximum duration for the first WUS resource is determined as a multiplication of the maximum duration for the second WUS resource and the scaling vector (e.g., ¶ [0075], max WUS duration is dependent on the cell coverage, e.g., scaled by the maximum repetition number of NPDCCH/MPDCCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of receiving WUS and identifying a wakeup signal resource and paging occasion in a search space resource, as disclosed by Bhattad, with the disclosure of determining a maximum duration of the WUS signal based on a scaling factor related to the WUS resource and a maximum paging repetition level, as disclosed by Liu. The motivation to combine would have been to satisfy the minimum requirement of the UE processing time between the WUS and the paging occasion (Liu: e.g., ¶ [0075]).

Regarding Claim 11, Bhattad discloses all the limitations of the method of claim 1.
Bhattad discloses waking up to monitor WUS in a control channel (PDCCH), which may carry paging information (e.g., FIG. 10; ¶ [0103] [0110]), but does not expressly disclose wherein the WUS configuration information includes a scaling factor for each of the first WUS signal and the second WUS signal and an Rmax value to determine a repetition level of a paging and wherein a maximum duration of the first WUS signal is determined based on a multiplication of the scaling factor related to the first WUS resource and the Rmax.
Liu discloses wherein the WUS configuration information includes a scaling factor for each of the first WUS signal and the second WUS signal (e.g., pages 1-2, Section 2.1, length of [each] WUS scaled according to NPDCCH transmission duration) and an Rmax value to determine a repetition level of a paging (e.g., ¶ [0075], maximum repetition number of NPDCCH/MPDCCH (i.e., which carries paging information)) and wherein a maximum duration of the first WUS signal is determined based on a multiplication of the scaling factor related to the first WUS resource and the Rmax (e.g., ¶ [0075], max WUS duration is dependent on the cell coverage, e.g., scaled by the maximum repetition number of NPDCCH/MPDCCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of receiving WUS and identifying a wakeup signal resource and paging occasion in a search space resource, as disclosed by Bhattad, with the disclosure of determining a maximum duration of the WUS signal based on a scaling factor related to the WUS resource and a maximum paging repetition level, as disclosed by Liu. The motivation to combine would have been to satisfy the minimum requirement of the UE processing time between the WUS and the paging occasion (Liu: e.g., ¶ [0075]).

Allowable Subject Matter
Claims 2, 3, 8, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, dependent from claim 1, the prior art of record discloses WUS configuration, including an offset value after the WUS resource, which may be for each resource among multiple WUS resources, as may be seen in Bhattad, above (e.g., FIG. 9), but fails to disclose individually or in combination or render obvious the limitation regarding a time gap after a paging occasion for a first resource to the start of a second resource, i.e., wherein the offset value is information regarding a time gap between a Paging Occasion (PO) and the second WUS resource.
Claim 3, dependent from claim 2, is also objected.
 Regarding Claim 8, dependent from claim 6, the prior art of record discloses wherein the WUS configuration information includes an offset value for each WUS resource, as may be seen in Bhattad (e.g., FIG. 9, ¶ [0108]), and maximum durations for the WUS resources, as may be seen in Liu, above (e.g., ¶ [0075]), but fails to disclose individually or in combination or render obvious the limitation wherein the offset value configured for the first WUS signal is configured as a value related to a sum of the offset value configured for the second WUS signal and a maximum duration of the second WUS signal.  
Regarding Claim 9, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the WUS configuration information includes information on a skipping WUS duration in which monitoring of the WUS signal is not performed within the first WUS resource.  
Regarding Claim 14, dependent from claim 13, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the processor receives an input of a user and then switches a drive mode of a vehicle related to the apparatus to a manual drive mode from an autonomous drive mode, and vice versa.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471